Citation Nr: 0906784	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-26 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to August 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, which denied a claim for service connection for 
depression.  

The Veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

Following his April 2008 hearing, the Veteran reportedly had 
a nervous breakdown and was admitted as an inpatient to the 
VA Medical Center (VAMC) in Togus, Maine.  Treatment records 
associated with this admission are important to the claim on 
appeal.  As such, remand is necessary to obtain the Veteran's 
records from this facility, to include all records dated as 
of October 2007.  The RO/AMC should also obtain the Veteran's 
treatment records from the Bangor Community Based Outpatient 
Clinic (CBOC) dated since December 2007.  Further, all VA 
treatment records dated prior to 1995 should be obtained.

The Veteran testified that he had disciplinary problems in 
service.  Review of the claims folder reveals that while a 
request was made for certain records from his service 
personnel file, it does not appear that the records 
associated with the claims folder comprise the Veteran's 
complete service personnel file.  On remand, the RO/AMC must 
obtain the Veteran's complete service personnel record.  

The Veteran has reported several incidents that he contends 
resulted in his acquired psychiatric disorder.  Most 
recently, he has reported a friendly fire incident during a 
training exercise on the island of Vieques, Puerto Rico and a 
November 1953 accident in Moorehead City, North Carolina, 
during which many were killed.  See August 2007 statement in 
support of claim.  The Veteran's report of these incidents 
post-date the medical opinions provided by a VA clinical 
psychologist, M. Shaver, in January 2006 and October 2006, 
and it is unclear whether he reported these incidents to her 
at the time her opinion was rendered, though the Veteran does 
indicate that she convinced him to talk about them.  See id.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
Board finds that based on the evidence as a whole, a medical 
examination is necessary for the purpose of obtaining an 
opinion as to whether any current diagnosed acquired 
psychiatric disorder is related to service.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's psychiatric 
treatment records from the Togus VAMC 
dated since October 2007, to include any 
records related to an April 2008 
inpatient admission, and his psychiatric 
treatment records from the Bangor CBOC 
dated since December 2007.  Also, obtain 
the Veteran's complete psychiatric 
treatment records from the Togus and 
Bangor VA treatment facilities dated from 
August 1956 to January 1995, including 
any report of hospitalization in May 
1994.

2.  Obtain the Veteran's complete service 
personnel records.  

3.  After the foregoing has been 
completed, schedule the Veteran for a VA 
psychiatric examination.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The claims folder must be made available 
to the medical examiner and review of the 
folder should be noted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any psychiatric 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current psychiatric 
disorder had its onset during active 
service or is related to any in-service 
event, disease, or injury.  The examiner 
should discuss the significance, if any, 
of any in-service personnel issues.

A detailed rationale for any opinion 
expressed should be provided.

4.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

